Citation Nr: 0327296	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-14 429	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for schizophrenia and somatization disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1998 from the Regional Office 
in Atlanta, Georgia of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a higher rating.  

In a September 1998 VA Form 9, the veteran requested a Travel 
Board hearing.  Since she failed to appear for a Travel Board 
hearing scheduled in March 1999, her request for a hearing is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2003).

In September 1999, the Board remanded the case to the Atlanta 
Regional Office for additional development.  Later in 
September 1999, the claims folder was transferred to the St. 
Louis, Missouri VA Regional Office (RO).  The case now is 
before the Board for additional appellate consideration.

The Board also observes that a review of the record shows 
that, in a November 1998 VA Form 646, the veteran's 
representative appears to have raised the issue of whether 
the reduction in the veteran's rating from 50 to 30 percent 
effective June 1, 1995 was proper.  The Board observes that 
the veteran's rating was reduced, in a September 1995 rating 
decision issued by the Atlanta RO.  It does not appear that 
the veteran filed a timely notice of disagreement within one 
year of notification of that decision.  Moreover, in March 
1999, the veteran filed a claim for entitlement to vocational 
rehabilitation benefits under Chapter 31 of Title 38 of the 
United States Code.  These two issues are referred to the RO 
for appropriate action.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Further, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim, 
although the ultimate responsibility for furnishing evidence 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 2002; 
38 C.F.R. § 3.159(c) (2003).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO has neither provided the appellant with the 
regulations implementing the VCAA nor with specific 
information concerning what additional information she needs 
to submit to establish entitlement to a higher evaluation and 
what information VA will attempt to obtain as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010, 2033 
U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 2003).  The RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA with regard to 
the increased rating claim.

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  A mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2003).  The 
duty to assist includes obtaining pertinent non-VA and VA 
treatment records.  The veteran filed her increased rating 
claim in September 1997.  Except for service medical records 
and VA examination reports, there are only two counseling 
statements dated in December 1999 and December 2000 
associated with the claims file.  In a December 1999 letter, 
the RO asked the veteran to identify her health care 
providers and to furnish authorizations for release of 
records.  The veteran's representative supplied the two 
counseling statements.  The Board feels that another attempt 
should be made by the RO to ask the veteran to identify and 
sign releases for health care providers that have treated her 
for psychiatric disorders since September 29, 1996 and should 
obtain missing non-VA and VA treatment records.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board also believes that another examination is needed 
for a more accurate assessment regarding the severity of her 
service-connected psychiatric disorder.  As noted in the 
September 1999 Board remand, there appears to be a conflict 
between the moderate findings of psychiatric symptomatology 
from the two most recent VA examinations and the bizarre-
appearing thought processes demonstrated in the veteran's 
numerous letters submitted between 1996 and 1997.  In 
particular, the Board notes that a December 1997 letter, 
which appears to reflect seriously impaired thought process, 
was less than a month prior to the January 1998 VA 
examination, which diagnosed the schizophrenia in full 
remission and found no evidence of delusional thought. 

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice provisions of the VCAA and 
affording the appellant due process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for the above reasons, a 
remand to the RO is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for any 
psychiatric disorder(s) since September 
29, 1996 to the present.  The RO should 
attempt to obtain records from each 
health care provider she identifies and 
indicates may still have records 
available, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to ascertain the current 
extent of her service-connected 
psychiatric disability.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder, to include copies of 
both the September 1999 and this remand, 
and the various pieces of correspondence 
from the veteran to the President, 
members of Congress and other agencies or 
organizations dated in 1996 and 1997, 
should be provided to the examiner for 
review prior to the examination, and the 
report should so indicate.  After 
reviewing the claims file and examining 
the veteran, the examiner should identify 
diagnostically all symptoms and clinical 
findings, which are manifestations of her 
service-connected schizophrenia and 
somatoform disorders, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect her reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(occupational impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score.  
The rationale for any opinion and all 
clinical findings should be reported in 
detail.

3.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
obligations in accordance with the recent 
decision in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, as well as 
necessary to comply with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to further develop the appellant's claim and 
to ensure due process.  No action by the appellant is 
required until she receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  
The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



